DETAILED ACTION
This Office Action is in response to the After Final Consideration (AFCP) 2.0 filed on 14 September 2021.
Claims 1-3, 5-6 and 8-9 are presented for examination.
Claims 1, 6 and 8 are amended.
Claims 4, 7 and 10 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, filed 14 September 2021, with respect to the Objection of the Specification, specifically the Title have been fully considered and are persuasive.  The Objection of the Specification, specifically the Title has been withdrawn. 

Applicant’s arguments, see page 1, filed 14 September 2021, with respect to the Objection the use of “/” in the “and/or” have been fully considered and are persuasive.  The Objection the use of “/” in the “and/or” has been withdrawn.  The Examiner is reading the “and/or” as “or”.


Applicant’s arguments, see pages 1-2, filed 14 September 2021, with respect to the 35 USC § 102/103 Rejection of Claims 1-6 and 8-9 have been fully considered and are persuasive.  The 35 USC § 102/103 Rejection of Claims 1-6 and 8-9 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-6 and 8-9 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lohmar et al (US 2018/0332089 A1) discloses Handling of Content Delivery in A Client Node.  Specifically, see Figures 6 and 8 and paragraphs 25-29, 44, 48-51, 58-63 and 66-71.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469